Citation Nr: 1104454	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-32 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 
1979.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the Veteran's cause of death. 

In June 2007, the appellant testified before the Board at a 
hearing that was held via videoconference from the RO. 

In a November 2008 decision, the Board denied the claim for 
service connection for the cause of the Veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims.  In a March 2010 Order, the Court 
remanded the claim of entitlement to service connection for the 
Veteran's cause of death to the Board for readjudication in 
accordance with a Joint Motion for Remand.  In July 2010, the 
Board sought a medical opinion from the Veterans Health 
Administration (VHA).


FINDINGS OF FACT

1.  The Veteran developed metastatic renal cell carcinoma from 
which he died in October 2001; at the time of the Veteran's 
death, service connection was not established for any disability.
2.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's fatal metastatic renal cell carcinoma 
developed as a result of exposure to contaminants in service.


CONCLUSION OF LAW

The Veteran's death was substantially or materially contributed 
to by a disability incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who seeks surviving spouse benefits and is seeking 
service connection for the cause of the Veteran's death.  She 
asserts that the Veteran's fatal carcinoma of the kidney first 
manifested during his period of active service.  Alternatively, 
she asserts that the Veteran developed carcinoma of the kidney as 
a result of exposure to contaminants in service.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2010).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  A current disability must be related to 
service or to an incident of service origin.  A Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between the Veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran's October 2001 death certificate listed his cause of 
death as carcinoma of the kidney with metastasis.  There were no 
other conditions listed as contributing to death but not 
resulting in the underlying cause.  Service connection was not in 
effect for any disability at the time of the Veteran's death.  

The Veteran's service personnel records show that he served as a 
motor transport operator and as an administrative specialist at 
the Fort Sheridan Army Base in Illinois.  Records from the 
Department of Defense show that Fort Sheridan was closed in 1988 
for reasons including contamination as a result of landfills, 
pesticide storage areas, underground storage tanks, asbestos-
containing material, PCB-containing transformers, and UXO areas.  
Petroleum hydrocarbons and other contaminants were also found to 
be affecting groundwater and soil. 

The Veteran's service medical records show frequent complaints of 
chronic abdominal discomfort, generally diagnosed as 
constipation, gastritis, and fatty food intolerance.  Service 
treatment records are completely negative for a diagnosis of 
metastatic renal cell carcinoma.

After service, medical records show that the Veteran sought 
treatment for a non-resolving cough in August 1999.  He was 
prescribed antibiotics, but his coughing persisted.  He was 
placed on steroids and his coughing decreased.  In late August 
1999, he was having shortness of breath and increased coughing.  
He was admitted to the hospital for tests.  A chest X-ray taken 
at that time revealed right pleural effusion.  A CT scan of the 
thorax revealed a right renal mass.  In September 1999 he had a 
fiberoptic bronchoscopy and a right pleural biopsy which revealed 
clear cell carcinoma consistent with metastasis from renal cell 
carcinoma.  The Veteran continued to receive treatment for his 
metastatic renal cell carcinoma until he passed away in October 
2001.  

Accordingly, the question before the Board is whether service 
connection may be granted when the disability was first diagnosed 
many years after service discharge, considering all the evidence 
of record.  38 C.F.R. § 3.303(d) (2010).

Where, the determinative question involves medical causation, 
that is, evidence of an association or link between the Veteran's 
metastatic renal cell carcinoma first manifested more than one 
year after service, and service, competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or medical opinion.  38 C.F.R. § 3.159 (2010).

On the question of medical causation, the competent medical 
evidence supports the appellant's claim.  In July 2010, the Board 
requested a VHA opinion from an expert in urology.  The VHA 
medical expert was asked the following questions: urologist 
opinion is warranted.  Following a review of all of the relevant 
evidence, to include the lay statements of record and the medical 
evidence contained in the claims file, to include the service 
treatment records, and the March 2004 and October 2008 medical 
opinions, the urologist was asked to address the following 
questions:  (1) Is it at least as likely as likely as not (a 50 
percent probability or greater) that the Veteran's renal cell 
carcinoma is related to his complaints of abdominal discomfort in 
service, or that it otherwise first manifested during his period 
of military service?  (2) Is it is at least as likely as not (a 
50 percent probability or greater) that the Veteran's renal cell 
carcinoma developed secondary to any exposure to contaminants he 
experienced while stationed at Fort Sheridan?

Significantly, in September 2010, the reviewing VHA physician 
expressed the opinion that it was at least as likely as not that 
the Veteran's renal cell cancer developed secondary to exposure 
to toxins in service.  The examiner explained that the etiology 
of carcinomas was not well understood, and while there was 
medical literature that did not support the hypothesis that renal 
cell carcinoma may be caused by asbestos, gasoline 
ortricloroethylene exposure, there was much literature suggesting 
an etiological link between renal cell carcinoma and industrial 
solvents such as trichloroethylene, as well as an etiological 
link between renal cell carcinoma and occupational exposure to 
such toxins.  The VHA findings were based on a review of the 
Veteran's entire claims folder and reflected a detailed knowledge 
of the Veteran's in-service and post-service medical history.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history).  
Additionally, the VHA physician provided a rationale and cited to 
the medical evidence of record.  Moreover, the VHA examiner's 
opinion is consistent with the other lay and clinical evidence 
and there are no contrary medical findings of record.

In May 2004 Dr. R.A., noted that possible environmental factors 
linked to the development of renal cell carcinoma included 
prolonged exposure to organic solvents, prolonged exposure to 
pesticides and copper sulphate, exposure to other chemical 
solvents, exposure to asbestos, and tobacco smoking.  The 
physician concluded that the Veteran could have developed renal 
cell carcinoma as a result of exposure to such contaminants in 
service.  Similarly, in October 2008, Dr. R.D., the Veteran's 
treating physician, following a review of the service treatment 
records, opined that exposure to environmental toxins at Fort 
Sheridan may have produced some initial non-specific symptoms 
such as nausea, vomiting, and diarrhea.  The damage done on a 
genetic level may have taken years to manifest clinically as 
neurological problems or cancer.  Each physician submitted 
identical articles to support their opinions.  

As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the evidence, 
including that pertinent to service, establishes a link to 
service, and as the competent evidence of record favors the 
claim, the Board finds that service connection for cause of the 
Veteran's death is warranted.  38 C.F.R. § 3.303(d) (2010).

The Board acknowledges that the VHA physician also indicated that 
it was extremely unlikely that the abdominal discomfort that the 
Veteran experienced 25 years prior to the diagnosis of metastatic 
clear cell carcinoma of the kidney was related to a localized 
tumor mass.  However, that negative nexus opinion neither 
contradicts nor is otherwise inconsistent with the VHA 
physician's separate finding with respect to the Veteran's fatal 
metastatic renal cell carcinoma and in-service exposure to 
toxins.  In any event, because the VHA physician's opinion 
regarding the Veteran's cause of death is fully favorable to the 
appellant's claim, the appellant is not prejudiced by the Board's 
decision to afford that opinion greater probative weight than the 
negative finding with respect to in-service complaints of 
abdominal discomfort and the diagnosis of metastatic renal cell 
carcinoma.

The Board further acknowledges the VA physician's medical opinion 
in 2008.  The VA physician stated that it appeared that the 
Veteran's epigastric and gastrointestinal complaints in service 
were not related to his later renal cancer.  The physician 
further noted that while anything is possible, the renal cancer 
did not seem to be resultant from any incidental or prolonged 
toxic exposure 1976- 979.  Though the position of that cancer 
would not produce signs or symptoms until its size or metastases 
affected adjacent organs, the physician did not think that grade 
tumor would have been present for a protracted period of time.  
In an addendum report in May 2008, the VA physician expressed the 
opinion that he felt that the Veteran's renal cell carcinoma was 
not directly related to service.  However, statements like this 
from doctors are inconclusive as to the origin of a disability.  
Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. 
App. 104 (1993).  Opinions like that amount to nonevidence, 
neither for nor against the claim, because service connection may 
not be based on speculation or remote possibility.  Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); 38 
C.F.R. § 3.102 (2010).

As the competent medical evidence of record etiologically links 
the Veteran's fatal metastatic renal cell carcinoma to in-service 
exposure to toxins, the Board finds that the evidence is at least 
in equipoise such that reasonable doubt may be resolved in favor 
of the Veteran, and service connection for the cause of the 
Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


